DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2013/0177366 to Whipple.
Whipple ‘366 teaches limitations for a “system, comprising: a component” – 102, “and a fastening device” – including 104, “for fastening the component on a fastening projection of a carrier component” – reference discloses 104 for fastening onto threaded end of a bolt 108 for example, “wherein the fastening device comprises a fastening element with a holding receptacle” – including the interior of 104 and 606 as shown in Fig 7A, “for the fastening projection” – one of ordinary skill in the art would recognize inherent capability, “and wherein the holding receptacle has holding means” – thread
, “which are designed to hold the fastening projection” – as shown and described, “which is guided through a hole in the component, in the holding receptacle” – inherent to the assembled arrangement as well known in the art, “ wherein the fastening element has positive-locking elements” – including rows of teeth disclosed, “wherein the component or an intermediate element arranged on the component has positive-locking elements corresponding to the positive- locking elements of the fastening element” – the rails of 102 engaged by teeth of 104 anticipate broad limitation which has not defined any particular structure which might be relied on to patentably distinguish from the well known structure of the prior art, “wherein prestressing means are provided which prestress the mutually corresponding positive-locking elements into positive engagement in a premounted position of the fastening element on the component such that a lateral displacement of the fastening element relative to the component along a first direction of movement is prevented” – one of ordinary skill in the art would recognize that spring 608 functions as broadly recited at least due to friction and/or deformation of the rail to correspond with edge shape of teeth, “and the holding receptacle of the fastening element has a centering opening at least partially tapering in an insertion direction of the fastening projection” – including 606 as shown in Fig 7A, “against which centering opening the fastening projection of the carrier component strikes during insertion into the holding receptacle, and by means of which centering opening the fastening projection is centered with respect to the holding receptacle of the fastening element with temporary suppression of the positive locking of the mutually corresponding positive-locking elements and with lateral displacement of the fastening element along the first direction of movement” -  one of ordinary skill in the art would recognize the inherent capability of the prior art structure to function as recited due to its geometry and biased engagement which can be overcome by pressing force of a somewhat misaligned bolt.
As regards claim 2, reference teaches further limitation of “with the fastening projection accommodated in the holding receptacle, the corresponding positive-locking elements come into positive engagement again by virtue of the prestressing means” – one of ordinary skill in the art would recognize the inherent capability to function as recited when a bolt is threadedly engaged in 104 and not otherwise pressing/forcing it out of engagement with 102. 
As regards claim 3, reference teaches further limitation of “as a result of the interaction of the fastening projection with the centering opening of the holding receptacle, the fastening element is lifted from the component and consequently the positive locking of the mutually corresponding positive-locking elements is suppressed” – one of ordinary skill in the art would recognize the inherent capability to function as recited when a slightly misaligned bolt is pressed against  606 and overcomes the biasing force of 608. 
As regards claim 7, reference teaches further limitation of “arresting means are provided which prevent a movement of the fastening element relative to the component or to the intermediate element arranged on the component in another direction than along the first direction of movement” – shape and sizes of 102,104,606 as shown in Fig 7A for example inherently provide the function and anticipate broad limitation inasmuch as one of ordinary skill in the art would recognize that geometry to comprise equivalent mechanical structure to that presently disclosed. 
As regards claim 8, reference teaches further limitation of “the arresting means are formed by collar portions of the fastening element and of the component or of the intermediate element arranged on the component, which collar portions are in engagement with one another” – shape and sizes of 102,104,606 as shown in Fig 7A for example inherently provide the function and anticipate broad limitation inasmuch as one of ordinary skill in the art would recognize that geometry to comprise equivalent mechanical structure to that presently disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2013/0177366 to Whipple in view of U.S. Pat. No. 5,489,173 to Hofle.
Although Whipple ‘366 discloses teeth on 104 for engaging the component 102, the reference does not fully teach claim 4 limitation of “the mutually corresponding positive-locking elements are formed by a toothing of the fastening element and a toothing of the component or of the intermediate element arranged on the component” – Hofle ‘173 discloses a similar arrangement and further discloses :
“The inner free ends of the legs 16 have a toothed shape or profile. A matching toothed profile section 2 is located on the non-circular head 15 of the base member 1 on the side cooperating with the free ends of the legs 16.” 
It would have been obvious to one of ordinary skill in the art to provide the component of Whipple ‘366 with teeth for engagement with teeth of 104 in order to enhance prevention of sliding as is otherwise disclosed for use in environments requiring enhanced protection due to vibration for example.
As regards claim 5, Whipple ‘366 as modified teaches further limitation of “the fastening element has, on its underside facing the component, at least one teeth row with a plurality of teeth, and in that the component or the intermediate element arranged on the component has, on its upper side facing the fastening element, likewise at least one teeth row with a plurality of teeth, wherein the teeth rows of the fastening element and of the component or of the intermediate element arranged on the component can come into positive engagement with one another in different positions along the first direction of movement” – as discussed in greater detail herein above and where it’s noted that alternatively-phrased limitation does not necessarily require an ‘intermediate element’.

Allowable Subject Matter
Claims 6 and 9-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Accordingly, the previous grounds of rejection has been withdrawn. Essentially, a more careful review of the previously-applied prior art indicates that the unthreaded and threaded portions are best described as being coaxial with each other but do not comprise a tapered geometry.
Inasmuch as amendment of the claims did not necessitate the new grounds of rejection, this Office action is NOT made Final in order to provide Applicant full opportunity to respond to new issues raised herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677